                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

MICHAEL IVY                                                                     PLAINTIFF
ADC #660278

v.                                No: 4:21-cv-00138-LPR

TURN KEY HEALTH SERVICES, et al.                                             DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order filed this date, it is CONSIDERED, ORDERED, and ADJUDGED

that Plaintiff Michael Ivy’s Complaint is DISMISSED without prejudice. The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Judgment or the

accompanying Order would not be taken in good faith.

       IT IS SO ADJUDGED this 28th day of May 2021.



                                                  ________________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT JUDGE
